The errors insisted upon on this appeal relate to the rulings of the court upon the evidence and the refusal of the court to give the general affirmative charge for the defendant, which appears to be the only charge requested in writing by the defendant. We have examined very carefully each ruling of the court upon the evidence, and find no error of a reversible nature in any of these rulings. We do not deem it necessary to treat separately each of the exceptions reserved in this connection, and therefore refrain from so doing. The defendant, under the evidence in this case, was manifestly not entitled to the affirmative charge in his behalf, and the court committed no error in refusing to give this charge. The oral charge of the court was full and complete. It was also a very able charge and a fair one, and placed before the jury every issue involved in the case in an intelligent and comprehensive manner, and the charge is wholly free from any error. There appears no error in the record, nor in the rulings of the court, and the judgment of conviction is accordingly affirmed. Affirmed.